Citation Nr: 1723318	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-23 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This matter was previously before the Board, and, in June 2012, July 2014, and February 2016, the matter was remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDINGS OF FACT

1.  Bilateral hearing loss did not originate in service or within a year of discharge therefrom, and is not otherwise etiologically related to service.

2.  Tinnitus loss did not originate in service or within a year of discharge therefrom, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016)

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided a VA examination in March 2010 and a medical opinion was obtained in April 2010 (the reports of which have been associated with the claims file).  The Board subsequently determined that an additional VA medical opinion was required, and an additional VA medical opinion was provided in July 2013 (the report of which has also been associated with the claims file) which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, the Board finds that any previous issues with the March 2010 examination and April 2010 medical opinion were cured by the subsequent July 2013 opinion.
 
The Board also notes that these matters were also previously remanded in order to provide the Veteran with a personal hearing before the Board which was subsequently provided in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss which he believes is the result of military noise exposure.  As will be explained below, the weight of the evidence indicates that the Veteran is not entitled to service connection.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

In additional to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As is discussed below, the weight of the evidence is not sufficient to demonstrate a medical nexus between the Veteran's bilateral hearing loss and his military noise exposure.  Furthermore, the Veteran was not diagnosed with bilateral hearing loss within one year of separation of service.

The Veteran's service treatment records are silent for reports of hearing loss, and, during his service separation examination, the Veteran's ears were evaluated as normal.  The Veteran did not undergo audiometric testing upon separation from service.  He was discharged in 1971.

The record is silent for any reports as to the Veteran's hearing acuity until January 2003, when a VA physical indicated that the Veteran's hearing was intact to whispers.

In a May 2009 written statement, the Veteran claimed that his hearing loss was a direct consequence of the daily operation of CH-46 helicopters in combat and was consistent with the hardships and conditions encountered in Vietnam by U.S. Marine Corps aviators.

The Veteran submitted a written statement in July 2009 in which he reported that his hearing loss began during military service and had been getting progressively worse since that time.  The Veteran indicated that he incurred the following military noise exposure: jet turbine engines, small arms fire, artillery fire, bombs, reciprocal engines, and rotary wing aircraft.  The Veteran reported that since separation from service he incurred the following civilian noise exposure: power hand tools and construction equipment such as jack hammers and earth movers.

The Veteran submitted medical literature discussing the causes of bilateral hearing loss and the history of military hearing conversation programs in February 2010.

The Veteran also submitted a July 2007 newspaper article indicating an increase in the number of former service-members filing claims for service connection for hearing loss in February 2007.

The Veteran testified at a personal hearing before the RO in February 2010.  The Veteran indicated that when he joined the military his hearing was normal.  The Veteran stated that he served as a combat pilot and that he incurred the following noise exposure: mortars, howitzers, jet turbine engines, helicopters, small arms fire, artillery fire, and bombs.  The Veteran also indicated that the cockpit noise was measured as being above 120 decibels and over 150 decibels under the engines; which he would be in an average of eight to 10 hours per day.  The Veteran also reported that he undergone private audiometric testing.  The Board notes that this testing has not been associated with the claims file.  See February 2010 Transcript, pp. 17-29.

The Veteran underwent a VA examination in March 2010.  The Veteran reported the following military noise exposure: artillery, mortars, small arms fire, flight line noise, and aircraft engines.  The Veteran also reported civilian noise exposure after separation from service including: construction, truck driving, and use of a lawn mower.  The Veteran's speech discrimination scores were 96 percent in the right ear, and 100 percent in the left.  The examiner was unable to provide a medical nexus opinion, because the Veteran's service treatment records were not available.  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
50
LEFT
10
15
20
30
40

The Veteran was provided a VA medical opinion in April 2010.  The examiner indicated that a medical nexus opinion could not be provided without resorting to mere speculation.

VA treatment records from April 2010 to July 2010 indicated that the Veteran's hearing was good.
Another VA medical opinion was obtained in July 2013, in which the examiner opined that the Veteran's hearing loss was less likely than not caused by an in-service incurrence.  The examiner noted that the Veteran's treatment records were silent for reports of, or treatment for, hearing loss.  The examiner conceded that the Veteran did not undergo an audiogram upon separation of service, but that the Veteran did pass a whisper test.  The examiner further indicated that whisper tests can be insensitive to high frequency noise-induced hearing losses, but that pertinent medical literature indicates that whisper tests have a high degree of detecting hearing impairment.  The examiner acknowledged the Veteran's hazardous noise exposure in the military as a helicopter pilot, but he noted that medical literature indicates that hearing loss is not associated with occupational specialties.  Finally, the examiner noted that the Veteran conceded over 20 years of noise exposure without hearing protection, and that these 20 years of noise exposure are more likely responsible for the Veteran's hearing loss rather than the Veteran's relatively short period of service.

The Veteran testified at a personal hearing before the Board in May 2016, describing his service as a combat pilot in Vietnam, and his incurrence of noise exposure including: helicopters, machine guns, and artillery.  The Veteran also testified that his hearing loss began in service.  The Veteran conceded that no physician had ever opined that his bilateral hearing loss was due to military noise exposure.  See May 2016 Transcript.

As the record currently stands, the weight of the evidence is simply against a finding that the Veteran's bilateral hearing loss should be service connected.  The Veteran currently has bilateral hearing loss for VA purposes, such is not in dispute.  Furthermore, the Veteran has provided credible reports of military noise exposure.  However, the presence of military noise exposure and a current diagnosis of hearing loss alone are not sufficient to establish service connection.  Rather it must be shown that the military noise exposure caused the hearing loss.  Here, the weight of the evidence is not sufficient to demonstrate that a medical nexus exists between the Veteran's current bilateral hearing loss and an in-service incurrence, and the Veteran's bilateral hearing loss is not shown to have started within a year of separation.  

The Veteran's treatment records are silent for reports of hearing loss.  The Veteran's ears were evaluated as normal upon separation from service and there is no record of any hearing problems for multiple decades after service during which time the Veteran was exposed to significant civilian noise exposure.  In January 2003, a whisper test indicated that the Veteran's hearing was normal.  A July 2013 VA medical opinion referenced medical literature indicating that whisper tests have a high degree of detecting hearing impairment.  The earliest audiogram of record indicating bilateral hearing loss occurred during a March 2010 VA examination, and the earliest reports, of record, of bilateral hearing loss did not occur until the Veteran filed for service connection; decades after separation from service.  The Veteran reported that he incurred over 20 years of civilian noise exposure without hearing protection after separating from service.  Finally, a July 2013 VA medical opinion indicated that the Veteran's bilateral hearing loss was less likely than not related to a period of service.  The Board finds this opinion credible and affords it great weight, because it is based on sufficient facts and data applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, (2008).  Therefore the weight of the evidence is not sufficient to demonstrate a medical nexus between and in-service incurrence and the Veteran's bilateral hearing loss.  Finally, the Board notes that the record does not contain a diagnosis of bilateral hearing loss within one year of service.  

The Board is certainly appreciated of the Veteran's service to his country and his community both as a member of the armed forces and as a firefighter.  The fact remains, however, that audiometric testing as separation from service was normal, and no hearing loss was demonstrated by audiometric testing for decades thereafter; during a period of time when the Veteran was presumably exposed to considerable noise.

Here, the weight of the probative evidence of record is simply not sufficient to demonstrate that the criteria for service connection have been met.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for bilateral hearing loss is denied.


Tinnitus

The Veteran is seeking service connection for tinnitus which he believes is the result of his military noise exposure.  The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim, is to assess the credibility of the Veteran's statements, so long as the statements link the onset of the ringing to the military service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In a July 2009 written statement, the Veteran indicated that his tinnitus began inservice and had continued ever since.  In that same statement however, the Veteran indicated that his tinnitus did not begin until after five years after separation from service; and had been coming and going since 1976.

The Veteran testified at a personal hearing before the RO in February 2010 that his tinnitus began five years after separating from service.  See February 2010 Transcript, p.17.

A July 2013 VA medical opinion indicated that it was less likely than not that the Veteran's tinnitus was related to a period of service.

The Veteran initially testified at a May 2016 personal hearing that his tinnitus began in service; see May 2016 Transcript, p. 8; but the Veteran subsequently indicated that ringing in his ears began approximately five years after separating from service.  See May 2016 Transcript, pp. 10,12.

The weight of the evidence indicates that the Veteran is not entitled to service connection for tinnitus.  Given the Veteran's inconsistent reports, the Board is forced to conclude that the weight of the evidence is not sufficient to demonstrate that the Veteran's tinnitus began to manifest within one year of separation of service.  Thus in light of the fact that the Board cannot afford much weight to the Veteran's statements, a positive medical nexus opinion would be required to establish service connection.  The Veteran has been provided a VA medical opinion in July 2013 which the Board finds to be adequate, and the results of the medical opinion do not indicate a medical nexus between tinnitus and a period of service.  

Here, the weight of the probative evidence of record is simply not sufficient to demonstrate that the criteria for service connection have been met.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for tinnitus is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


